DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-12 are rejected under 35 U.S.C. 101 because 
the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claim(s) 1-12 is/are directed to a series of steps instructing how to test a propeller feathering function of propeller blades of an aircraft, which is an abstract idea wherein all of the steps are mental steps that can be performed in the mind of a pilot as described in paragraphs [0002] and [0003] of Applicant's Specification.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because each of claims 1-12 are concepts relating to organizing or analyzing information in a way that can be performed mentally or is analogous to human mental work such as detecting a data input, comparing the detected data value to an expected data value and providing notification of a difference between the detected data and the expected data value ( FairWarning IP, LLC v. Iatric Sys., Inc.,) (MPEP 2106.04(a)(2) Part III).
Claim Rejections - 35 USC § 112
CLAIM INTERPRETATION


The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “detecting” in claims 5 and 17.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim limitation “detecting” (claim 5) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The Specification describes structure that may be able to perform the step of detecting an aircraft-on-ground condition but does not describe how the step of detecting is performed.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim limitation “detecting” (claim 17) has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder detecting” without reciting sufficient steps to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier. 
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 17has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: weight on wheels signal, a ground sensor, an airspeed sensor and a global positioning system.  
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by USP 5,019,006 (Schneider et al. hereinafter).
With regard to claim 1 Schneider et al. discloses a method for testing a propeller feathering function, the method comprising:
monitoring a rotational speed over time of propeller blades of an aircraft (col. 2 lines 24-28);
automatically commanding an angle change of the propeller blades (AUTOFEATHER1 or AUTOFEATHER2); 
comparing a post-angle change rotational speed of the propeller blades to an expected rotational speed without the commanded angle change and obtaining a rotational speed difference (col. 2 lines 45-49); and
issuing a test passed signal when the rotational speed difference exceeds a threshold and a test failed signal when the rotational speed difference does not exceed the threshold (col. 2 lines 45-49).  Schneider et al. performs these steps through the use of a microprocessor system having memory, a processor, software (col. 2 lines 18-24).
With regard to claim 2 Schneider et al. discloses the method of claim 1, wherein automatically commanding the angle change of propeller blades comprises commanding the angle change upon engine shutdown.  Schneider et al. provides a power loss detector (10) which would detect an engine shutdown, resulting in AUTOFEATHER1 (col. 2 lines 24-29).
With regard to claim 3 Schneider et al. discloses the method of claim 2, wherein monitoring the rotational speed over time comprises monitoring a rate of change of the rotational speed over time (SPEEDRATE).
With regard to claim 4 Schneider et al. discloses the method of claim 3, wherein comparing a post-angle change rotational speed of the propeller blades to an expected rotational speed comprises comparing the rate of change of the rotational speed of the propeller blades to an expected rate of change of a zero pitch angle propeller (col. 2 lines 45-49).
With regard to claim 5 Schneider et al. discloses the method of claim 1, further comprising detecting an aircraft-on-ground condition (GROUND MODE), and wherein automatically commanding an angle change of the propeller blades comprises commanding the angle change only when the aircraft-on-ground condition is detected (Step 18, Fig. 3).
With regard to claim 6 Schneider et al. discloses the method of claim 1, further comprising returning the propeller blades to a zero pitch angle after issuing the test passed signal (step 24, Fig. 3).
With regard to claim 7 Schneider et al. discloses the method of claim 1, wherein automatically commanding an angle change of the propeller blades comprises commanding an angle change to a target blade pitch that is less than a maximum blade pitch (SLIMIT1 achieves the maximum blade pitch, col. 2 line 67-col. 3 line 7).
With regard to claim 8 Schneider et al. discloses the method of claim 1, wherein automatically commanding an angle change of the propeller blades comprises progressively changing a pitch of the propeller blades until a target blade pitch is reached.  Schneider et al. reaches a target rotational speed, thereby reaching a target blade pitch.
With regard to claim 9 Schneider et al. discloses the method of claim 8, wherein comparing a post-angle change rotational speed of the propeller blades to an expected rotational speed comprises comparing until a first one of reaching the target blade pitch and obtaining the rotational speed difference that exceeds the threshold occurs (col. 2 line 50-col. 3 line 46).
With regard to claim 10 Schneider et al. discloses the method of claim 1, wherein automatically commanding an angle change of the propeller blades comprises increasing a blade pitch, and wherein comparing the post-angle change rotational speed to the expected rotational speed comprises detecting a decrease in post-angle change rotational speed compared to the expected rotational speed.  Schneider et al. performs one of decreasing or increasing the pitch in order to increase or decrease the speed, respectively (col. 1 lines 12-17).
With regard to claim 11 Schneider et al. discloses the method of claim 1, wherein automatically commanding an angle change of the propeller blades comprises decreasing a blade pitch, and wherein comparing the post-angle change rotational speed to the expected rotational speed comprises detecting an increase in post-angle change rotational speed compared to the expected rotational speed.  Schneider et al. performs one of decreasing or increasing the pitch in order to increase or decrease the speed, respectively (col. 1 lines 12-17).
With regard to claim 12 Schneider et al. discloses the method of claim 1, wherein automatically commanding the angle change of the propeller blades comprises commanding the angle change after engine startup.  This must be the case in Schneider et al. in that the blades are moving during the pitch change.
With regard to claim 13 Schneider et al. discloses a system for testing a propeller feathering function, the system comprising:
a memory (ROM, RAM);
a processor coupled to the memory; and
an application stored in the memory and comprising program code executable by the processor for (col. 2 lines 18-24):
monitoring a rotational speed over time of propeller blades of an aircraft (col. 2 lines 24-28);
automatically commanding an angle change of the propeller blades (AUTOFEATHER1 or AUTOFEATHER2);  
comparing a post-angle change rotational speed of the propeller blades to an expected rotational speed without the commanded angle change and obtaining a rotational speed difference (col. 2 lines 45-49); and
issuing a test passed signal when the rotational speed difference exceeds a threshold and a test failed signal when the rotational speed difference does not exceed the threshold (col. 2 lines 45-49).  
With regard to claims 14, 15, 16, 17, 18, 19, 20 and 24, in that claims 14, 15, 16, 17, 18, 19, 20 and 24 are substantially the same as claims 2, 3, 4, 5, 6, 7, 8, 9, 10, 11 and 12, respectively, claims 14, 15, 16, 17, 18, 19, 20 and 24 are similarly rejected.
With regard to claim 25 Schneider et al. discloses a system for testing a propeller feathering function of an aircraft, the system comprising:
a propeller (col. 1 lines 7-9); and
a propeller control system comprising:
an actuator (8) coupled to the propeller for setting a blade pitch of the propeller; and
a feathering test system (6) coupled to the actuator (8) and comprising a combination of software and hardware logic (col. 2 lines 18-24) for monitoring a rotational speed over time of the propeller (col. 2 lines 24-28); automatically commanding a change of the blade pitch (AUTOFEATHER1 or AUTOFEATHER2); comparing a post-change rotational speed to an expected rotational speed without the commanded change in blade pitch and obtaining a rotational speed difference (col. 2 lines 45-49); and issuing a test passed signal when the rotational speed difference exceeds a threshold and a test failed signal when the rotational speed difference does not exceed the threshold (col. 2 lines 45-49).
With regard to claim 26 Schneider et al. discloses the system of claim 25, wherein the feathering test system is part of an integrated electronic engine and propeller control system.
Claim(s) 1-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Applicant’s Admitted Prior Art (Paragraphs [0002] and [0003] of Applicant’s Specification, AAPA hereinafter).
With regard to claim 1 AAPA discloses a method for testing a propeller feathering function, the method comprising:
monitoring a rotational speed over time of propeller blades of an aircraft (the pilot listens to the engine, paragraph [0003]);
automatically commanding an angle change of the propeller blades (the pilot presses the push-button test switch, paragraph [0003]); 
comparing a post-angle change rotational speed of the propeller blades to an expected rotational speed without the commanded angle change and obtaining a rotational speed difference (the pilot detects an audible drop in propeller speed, paragraph [0003]); and
issuing a test passed signal (the pilot chooses to proceed with flight) when the rotational speed difference exceeds a threshold and a test failed signal (the pilot does not take off) when the rotational speed difference does not exceed the threshold.
With regard to claim 2 AAPA discloses the method of claim 1, wherein automatically commanding the angle change of propeller blades comprises commanding the angle change upon engine shutdown (the pilot chooses when to perform the test).  
With regard to claim 3 AAPA discloses the method of claim 2, wherein monitoring the rotational speed over time comprises monitoring a rate of change of the rotational speed over time (the pilot is able to audibly detect the speed change).
With regard to claim 4 AAPA discloses the method of claim 3, wherein comparing a post-angle change rotational speed of the propeller blades to an expected rotational speed comprises comparing the rate of change of the rotational speed of the propeller blades to an expected rate of change of a zero pitch angle propeller (the pilot is able to audibly detect the speed change).
With regard to claim 5 AAPA discloses the method of claim 1, further comprising detecting an aircraft-on-ground condition (the pilot is able to look out the window of the aircraft and determine if the plane is on the ground), and wherein automatically commanding an angle change of the propeller blades comprises commanding the angle change only when the aircraft-on-ground condition is detected (the pilot presses the push-button test switch).
With regard to claim 6 AAPA discloses the method of claim 1, further comprising returning the propeller blades to a zero pitch angle after issuing the test passed signal (the pilot releases the push-button test switch).
With regard to claim 7 AAPA discloses the method of claim 1, wherein automatically commanding an angle change of the propeller blades comprises commanding an angle change to a target blade pitch that is less than a maximum blade pitch (the pilot is actively commanding the blade pitch and able to choose a blade pitch that is less than a maximum blade pitch).
With regard to claim 8 AAPA discloses the method of claim 1, wherein automatically commanding an angle change of the propeller blades comprises progressively changing a pitch of the propeller blades until a target blade pitch is reached.  
With regard to claim 9 AAPA discloses the method of claim 8, wherein comparing a post-angle change rotational speed of the propeller blades to an expected rotational speed comprises comparing until a first one of reaching the target blade pitch and obtaining the rotational speed difference that exceeds the threshold occurs (the pilot is able to audibly detect the speed change).
With regard to claim 10 AAPA discloses the method of claim 1, wherein automatically commanding an angle change of the propeller blades comprises increasing a blade pitch, and wherein comparing the post-angle change rotational speed to the expected rotational speed comprises detecting a decrease in post-angle change rotational speed compared to the expected rotational speed.  (the pilot is able to audibly detect the speed change).
With regard to claim 11 AAPA discloses the method of claim 1, wherein automatically commanding an angle change of the propeller blades comprises decreasing a blade pitch, and wherein comparing the post-angle change rotational speed to the expected rotational speed comprises detecting an increase in post-angle change rotational speed compared to the expected rotational speed.  (the pilot is able to audibly detect the speed change).
With regard to claim 12 AAPA discloses the method of claim 1, wherein automatically commanding the angle change of the propeller blades comprises commanding the angle change after engine startup.  This must be the case in AAPA in that the blades are moving during the pitch change.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over AAPA.
With regard to claim 13 AAPA discloses a system for testing a propeller feathering function, the system comprising:
monitoring a rotational speed over time of propeller blades of an aircraft (the pilot listens to the engine, paragraph [0003]);
automatically commanding an angle change of the propeller blades (the pilot presses the push-button test switch, paragraph [0003]); 
comparing a post-angle change rotational speed of the propeller blades to an expected rotational speed without the commanded angle change and obtaining a rotational speed difference (the pilot detects an audible drop in propeller speed, paragraph [0003]); and
issuing a test passed signal (the pilot chooses to proceed with flight) when the rotational speed difference exceeds a threshold and a test failed signal (the pilot does not take off) when the rotational speed difference does not exceed the threshold.
AAPA does not disclose a memory;
a processor coupled to the memory; and
an application stored in the memory and comprising program code executable by the processor, but this is simply providing an automatic or mechanical means to replace a manual activity which accomplished the same result and therefore is not sufficient to distinguish over the prior art (In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958)).
With regard to claims 14, 15, 16, 17, 18, 19, 20 and 24, in that claims 14, 15, 16, 17, 18, 19, 20 and 24 are substantially the same as claims 2, 3, 4, 5, 6, 7, 8, 9, 10, 11 and 12, respectively, claims 14, 15, 16, 17, 18, 19, 20 and 24 are similarly rejected.
With regard to claim 25 the AAPA modification with regard to claim 13 discloses a system for testing a propeller feathering function of an aircraft, the system comprising:
a propeller; and
a propeller control system comprising:
an actuator coupled to the propeller for setting a blade pitch of the propeller; and
a feathering test system coupled to the actuator and comprising a combination of software and hardware logic for monitoring a rotational speed over time of the propeller; automatically commanding a change of the blade pitch; comparing a post-change rotational speed to an expected rotational speed without the commanded change in blade pitch and obtaining a rotational speed difference; and issuing a test passed signal when the rotational speed difference exceeds a threshold and a test failed signal when the rotational speed difference does not exceed the threshold.
With regard to claim 26 the AAPA modification with regard to claim 13 discloses the system of claim 25, wherein the feathering test system is part of an integrated electronic engine and propeller control system.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. USP’s 4904157, 4969367 and 5061153 as well as USPAP 2015/0139798 all disclose automatic feathering of propeller blades.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON R. EASTMAN whose telephone number is (571)270-3132.  The examiner can normally be reached on Mon-Thu 9:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dwayne White can be reached on (571) 272-4825.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AARON R EASTMAN/Primary Examiner, Art Unit 3745